Citation Nr: 1734328	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  11-15 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for carpometacarpal osteoarthritis at the base of the left thumb (left wrist disability).

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran had active duty from May 1951 to May 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.
 
In May 2017, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.
 
In his May 2011 VA Form 9, the Veteran raised the issue of whether he was unemployable due, in part, to service-connected left wrist disability.  The Board takes jurisdiction of the issue of entitlement to a TDIU because it is part and parcel to the issue on appeal.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In May 2017, the Veteran testified that his left wrist disability had worsened since his last VA examination in February 2010.  Specifically, the Veteran reported that he now experiences numbness and poor blood flow.  As the evidence suggests a material change in the disability, reexamination is warranted under 38 C.F.R. § 3.327 (2016).

Additionally, the Board seeks insight into whether the Veteran's left wrist disability impairs his left thumb as well as whether the wrist disability results in an orthopedic and neurological impairment.

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he can submit lay statements from himself and from other individuals who have first-hand knowledge of the functional impact of his service-connected left wrist disability.  Provide him a reasonable period of time to submit this evidence.

2.  Obtain any outstanding treatment records.

3.  Schedule the Veteran for a VA examination by an appropriate medical professional.

If possible, schedule the Veteran's examination at the VA Medical Center in Dayton, Ohio.

The examiner is to identify the current severity of the Veteran's service-connected left thumb and wrist disability.

The examiner is to perform appropriate testing (e.g., EMG testing) to clarify whether the Veteran's wrist disability results in both orthopedic and neurological impairment of the left wrist.  The examiner is asked to address the Veteran's reports of decreased circulation, loss of color, and numbness.

The examiner is to opine as to whether the Veteran's service-connected left wrist disability causes left thumb impairment.

The examiner is to solicit information regard the Veteran's education and occupational history.

The examination report must include a complete rationale for all opinions expressed.

3.  Finally, readjudicate the appeal.  If either of the benefits sought remains, issue a supplemental statement of the case and return the case to the Board.
 
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
STEVEN D. REISS
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

